Citation Nr: 1540315	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-32 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to a rating in excess of 10 percent for left knee disability prior to January 21, 2009, and in excess of 60 percent for left knee replacement from March 1, 2010.

3.  Entitlement to a rating in excess of 10 percent for right knee disability prior to January 20, 2010, and in excess of 30 percent for right knee replacement from March 1, 2011.

4.  Entitlement to a rating in excess of 20 percent for left ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri (which at that time was handling claims for the New Orleans, Louisiana RO in the aftermath of Hurricane Katrina).  The case is currently under the jurisdiction of the New Orleans RO.

The Board notes that the Veteran underwent total knee replacement surgery on his left knee in January 2009 and on his right knee in January 2010.  The service connected left and right knee disabilities were each assigned 100 percent ratings under 38 C.F.R. § 4.30 for convalescence and then 100 percent for one year following surgery.  The issues before the Board, as listed on the first page of this document, involve the ratings assigned before and after the 100 percent ratings were in effect for each knee.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that an increased rating claim encompasses a claim for a total disability rating based on individual unemployability (TDIU), where raised by the record.  In this case, the Veteran was granted TDIU in a September 2012 rating decision, effective October 21, 2011.  In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), the Court distinguished the instant case from Rice and recognized VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, the record reflects that the Veteran did not file a Notice of Disagreement with respect to the effective date of the grant of TDIU.  Given the foregoing, the Board concludes that the TDIU rating claim was separately adjudicated and has not been perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

The issue of whether the rating decision of January 2004 that denied service connection for hypertension contained clear and unmistakable error has been raised by the record in an April 2013 statement by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for hypertension was denied in a January 2004 rating decision.  The Veteran did appeal the January 2004 rating decision and no new and material evidence was received within the appeal period.

2.  The additional evidence received since the January 2004 rating decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  Prior to January 21, 2009, the Veteran's service-connected left knee disability was manifested by flexion limited to no less than 120 degrees, with pain at 100 degrees; extension limited to no more than 5 degrees; degenerative arthritis; there is no showing of frequent episodes of locking, instability, or removal of semilunar cartilage.  

4.  From March 1, 2010, the Veteran's left knee disability is manifested by severe painful motion or weakness.

5.  Prior to January 20, 2010, the Veteran's service-connected right knee disability was manifested by flexion limited to no less than 110 degrees; extension limited to no more than 5 degrees; degenerative arthritis; meniscal tear with symptoms approximating frequent episodes of locking, pain, and effusion into the joint; there is no showing of instability or removal of semilunar cartilage.  

6.  From March 1, 2011, the Veteran's right knee disability is manifested by severe painful motion or weakness.

7.  Throughout the appeal period, the Veteran's service connected left ankle disability has been manifested by marked limitation of motion, without evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The January 2004 RO decision that denied the claim entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 
 
2.  New and material evidence has not been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  Prior to January 21, 2009, the criteria for a disability rating in excess of 10 percent for service-connected degenerative joint disease, with meniscal degeneration, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5010-5260 (2015).

4.  From March 1, 2010, the criteria for an evaluation in excess of 60 percent for status-post total left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.71a, Diagnostic Code 5055 (2015).

5.  Prior to January 20, 2010, the criteria for a disability rating in excess of 10 percent for service-connected degenerative joint disease, with medial meniscus tear, based on arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5010-5260 (2015).

6.  Prior to January 20, 2010, the criteria for a separate 20 percent disability rating for dislocated semilunar cartilage of the right knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

7.  From March 1, 2011, the criteria for an evaluation of 60 percent for status-post total right knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.71a, Diagnostic Code 5055 (2015).

8.  The criteria for a rating in excess of 20 percent for left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard letters dated in July 2005, January 2007, October 2008, and December 2011 satisfied the duty to notify provisions.  The October 2008 letter included the criteria for higher ratings.  The claims were subsequently readjudicated in a March 2013 supplemental statement of the case.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Records from the Social Security Administration are of record.

The Veteran was provided VA medical examinations in February 2004, November 2005, June 2010, and January 2012.  The examinations, taken together, are sufficient evidence for deciding the increased ratings claims decided herein.  The reports are adequate and based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Hypertension- New and Material Evidence

In a January 2004 rating decision, the New Orleans RO denied the Veteran's claim for service connection for hypertension.  The Veteran neither filed a notice of disagreement with this determination, nor did he submit new and material evidence within one year of the notification letter of the denial of his claim.  As such, the rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The basis of the January 2004 denial of service connection for hypertension was that hypertension was not noted in service or in the first postservice year, and that hypertension was first diagnosed in 2001.  The record at that time contained the service treatment records, VA treatment records, and the Veteran's contentions regarding the onset/etiology of his hypertension.

The Veteran filed a petition to reopen the claim in April 2005.  The evidence received since the final denial of the claim in January 2004 includes multiple written statements submitted by the Veteran as well as an internet article addressing the relationship between obesity and hypertension.  There are also VA treatment records showing current diagnoses of hypertension.  

The Veteran's written statements, and those of his representative, are reiterations of his long-held contentions that his hypertension began in service or that his service connected ankle or knee disability led to obesity which resulted in hypertension.  These statements are cumulative of the previous statements submitted prior to the January 2004 rating decision.  There are no new contentions or evidence to support this claim.  Thus, the evidence added to the record is either cumulative, or unrelated to the claim. 

As new and material evidence has not been submitted, the claim is not reopened, and the appeal is denied. 

Increased Ratings

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Ratings for the Knees

Under Diagnostic Code 5010, degenerative changes due to trauma established by X-ray are rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension). 

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees. 

Under Diagnostic Code 5261, the criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees. 

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion and for extension.  VAOPGCPREC 9-04 (September 17, 2004). 

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are not applicable to ratings under Diagnostic Code 5258 because this code is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  20 percent is the maximum schedular rating available under Diagnostic Code 5258. 

Diagnostic Code 5259 provides for a 10 percent rating based on evidence of symptomatic, removed semilunar cartilage. 

A semilunar cartilage is one of the menisci of the knee joint. See Stedman's Medical Dictionary, 296 (27th ed., 2000).

Diagnostic Code 5055 allows for a rating of 100 percent for one year following implantation of prosthesis.  Thereafter, the Code provides for a minimum rating of 30 percent. A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The knee may also be rated by analogy using Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula) if they provide for a rating greater than the 30 percent minimum.

Left Knee

The left knee disability is currently rated 10 percent for degenerative joint disease, with meniscal degeneration, from January 31, 2002 to January 20, 2009 under Diagnostic Codes 5010-5260.  

The Veteran underwent a total knee replacement in January 2009 was awarded a temporary total rating for surgical convalescence until February 2009.  From March 1, 2009, the Veteran's left knee disability is rated under Diagnostic Code 5055 for knee replacements (prosthesis) and was assigned a 60 percent disability rating from March 1, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

A July 2002 MRI of the left knee showed the menisci essentially intact.  The posterior horn of the lateral meniscus showed prominent cleavage line related to the popliteal tendon, which was considered within a normal variant.  There was no abnormal fluid collection within the joint space.  The collateral ligaments and cruciate ligaments were unremarkable.  The patellar surface showed focal erosion of the cartilage consistent with chondromalacia patella.  The impression was no significant evidence of internal derangement.

On a February 2004 VA examination, the Veteran reported left knee pain.  The examiner noted tenderness on the medial side with slight weakness of the lateral collateral ligament.  There was pain associated with movement of the knee.  

On VA examination in November 2005, left knee motion was from -10 degrees to 120 degrees.  Pain began at -10 degrees of extension and at 100 degrees of flexion.  There was no additional limitation of motion with repetitive use.  The examiner described bony joint enlargement, painful movement, and weakness.  There was no grinding or instability.  No locking was noted.  The examiner noted a meniscus abnormality.  There was mild infrapatella fat pad swelling.  

On a VA treatment record in December 2006, the Veteran reported some mechanical symptoms in the left knee, with catching and feelings of instability.  The left knee had not locked on him.  On examination, there was no instability of the knee, and range of motion was full.  Mild crepitus was noted.

A May 2007 VA treatment record noted mild effusion of the knees.  A private treatment record in November 2007 noted that the Veteran had pain and swelling in the knee.  Popping and grinding of the knee were noted on examination.  It was noted that the Veteran would need total knee replacement once he got his weight down.  A November 2007 VA treatment record noted left knee range of motion from -5 degrees to 125 degrees.  

An October 2008 VA orthopedic clinic note indicated that the Veteran reported that he was unable to tolerate daily activities due to his bilateral knee pain.  Examination of the left knee noted range of motion from zero to 5 degrees to about 120 degrees.  There was no instability of the knee.  

The Veteran underwent total left knee replacement in January 2009.

A VA examination was conducted in June 2010.  The Veteran reported chronic left knee pain in the lateral aspect.  The examiner noted effusion, tenderness, pain at rest, weakness, and guarding of movement.  Left knee flexion was from zero to 52 degrees.  

On VA examination in January 2012, the Veteran reported knee pain and weakness.  He described difficulty with standing.  On examination, his range of left knee motion was from 5 degrees to 60 degrees, with pain throughout.  The examiner noted that the Veteran had chronic residuals of left knee replacement consisting of severe painful motion or weakness. 

Prior to January 21, 2009

Prior to the Veteran's left knee replacement in January 2009, the findings for flexion of the left knee have been to 125 degrees with pain beginning at 100 (VA examination in November 2005), 125 degrees (November 2007), and 120 degrees (October 2008).  The evidence does not show that the Veteran had additional limitation of motion on repetition that would more nearly approximate limitation of flexion to 30 degrees.  In the absence of evidence of limitation of flexion to approximately 30 degrees, even when considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the criterion for a disability rating higher than 10 percent under Diagnostic Code 5260 has not been met prior to January 21, 2009.

The findings for the Veteran's extension of the left knee have been from -10 to zero to 5 degrees.  As the evidence shows that the Veteran had full or nearly full range of extension, a separate disability rating for limitation of extension is not warranted prior to January 21, 2009.  In the absence of evidence of limitation of extension to approximately 10 degrees, even when considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board finds that criterion for a separate compensable rating for limitation of extension under Diagnostic Code 5261 has not been met for the time period prior to January 21, 2009. 

The Veteran's service connected disability includes meniscal degeneration; however the July 2002 MRI of the left knee showed the menisci essentially intact.  There is no evidence that the Veteran has undergone a meniscectomy.  Thus, a rating under Diagnostic Code 5259 for symptomatic removed semilunar cartilage is not warranted.  A 20 percent disability rating under Diagnostic Code 5258 is not warranted as there is no evidence of any episodes of locking of the left knee (either on examination or based on the Veteran's subjective contentions), much less frequent episodes of locking, as required by the rating criteria.  

The examination reports have consistently found that there was no instability of the left knee.  In the absence of evidence of recurrent subluxation or lateral instability of the left knee, a separate rating under Diagnostic Code 5257 is not warranted prior to January 21, 2009.

In an effort to afford the Veteran the highest possible disability rating, the Board has considered his left knee disability under all potentially appropriate diagnostic codes. Schafrath, supra. The Veteran has never demonstrated or been diagnosed with ankylosis of the knee, impairment of the tibia and fibula, or genu recurvatum (hyperextended knee).  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, and 5263 are not for application. 

In sum, ratings higher than 10 percent are not warranted for limitation of flexion or instability prior to January 21, 2009, and no other rating is appropriate for the left knee during that time period.

From January 21, 2009

The RO has assigned a 60 percent rating for the Veteran's residuals of left knee total replacement from March 1, 2010, following the expiration of the 100 percent rating for one year following the surgery.  The findings on the VA examinations in June 2010 and January 2012 support that rating as the Veteran's total knee replacement had residuals of severe painful motion or weakness.  Therefore, based on the criteria for Diagnostic Code 5055, an evaluation of 60 percent is warranted. 

Diagnostic Code 5055 also provides for ratings if appropriate under diagnostic codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula) by analogy.  However, a rating higher than 60 percent is not available under any of these diagnostic codes. 

Thus, the Board finds that the Veteran's symptoms of status-post total left knee replacement are consistent with a 60 percent evaluation from March 1, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Right Knee

The right knee disability is currently rated 10 percent for degenerative joint disease, with medial meniscus tear, from August 7, 2002 to January 19, 2010 under Diagnostic Codes 5010-5260.  

The Veteran underwent a total knee replacement in January 2010 was awarded a temporary total rating for surgical convalescence until February 2011.  From March 1, 2011, the Veteran's left knee disability is rated under Diagnostic Code 5055 for knee replacements (prosthesis) and was assigned a 30 percent disability rating from March 1, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

A May 2001 MRI showed torn medial meniscus in the right knee.  A September 2002 VA treatment record noted the Veteran's report of locking of the right knee.

On VA examination in February 2004 the Veteran reported that his right knee had last locked about a year ago.  

On VA examination in November 2005, right knee motion was from -10 degrees to 130 degrees.  Pain began at -10 degrees of extension and at 130 degrees of flexion.  There was no additional limitation of motion with repetitive use.  The examiner described bony joint enlargement, painful movement, weakness, and tenderness.  There was no grinding or instability.  The examiner noted a meniscus abnormality.  There was mild infrapatella fat pad swelling.  

On a VA treatment record in December 2006, there was no instability of the knee, and range of motion was full.  Mild crepitus was noted.

A May 2007 VA treatment record noted mild effusion of the knees.  A private treatment record in November 2007 noted that the Veteran had pain and swelling in the knee.  Popping and grinding of the knee were noted on examination.  It was noted that the Veteran would need total knee replacement once he got his weight down.  A November 2007 VA treatment record noted right knee range of motion from -5 degrees to 110 degrees.  

An October 2008 VA orthopedic clinic note indicated that the Veteran reported that he was unable to tolerate daily activities due to his bilateral knee pain.  Examination of the right knee noted range of motion from zero to 5 degrees to about 120 degrees.  There was no instability of the knee.  

The Veteran underwent total right knee replacement in January 2010.

On VA examination in January 2012, the Veteran reported knee pain and weakness.  He described difficulty with standing.  On examination, his range of right knee motion was from zero degrees to 70 degrees, with pain throughout.  The examiner noted that the Veteran had chronic residuals of right knee replacement consisting of severe painful motion or weakness. 

Prior to January 20, 2010

Prior to the Veteran's right knee replacement in January 2010, the findings for flexion of the right knee have been to 130 degrees with pain beginning at 130 degrees (VA examination in November 2005), 110 degrees (November 2007), and 120 degrees (October 2008).  The evidence does not show that the Veteran had additional limitation of motion on repetition that would more nearly approximate limitation of flexion to 30 degrees.  In the absence of evidence of limitation of flexion to approximately 30 degrees, even when considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the criterion for a disability rating higher than 10 percent under Diagnostic Code 5260 has not been met prior to January 21, 2009.

The findings for the Veteran's extension of the right knee have been from -10 to zero to 5 degrees.  As the evidence shows that the Veteran had full or nearly full range of extension, a separate disability rating for limitation of extension is not warranted prior to January 21, 2009.  In the absence of evidence of limitation of extension to approximately 10 degrees, even when considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board finds that criterion for a separate compensable rating for limitation of extension under Diagnostic Code 5261 has not been met for the time period prior to January 21, 2009. 

While the May 2001 MRI showed torn medial meniscus in the right knee, there is no evidence that the Veteran has undergone a meniscectomy.  Thus, a rating under Diagnostic Code 5259 for symptomatic removed semilunar cartilage is not warranted.  

The record contains reports of locking of the right knee noted in September 2002 and February 2004, with effusion noted in May 2007 and pain and swelling noted in November 2007.  Resolving reasonable doubt in the Veteran's favor, the Board finds the evidence approximates the criteria for a 20 percent rating under Diagnostic Code 5258.  

The examination reports have consistently found that there was no instability of the right knee.  In the absence of evidence of recurrent subluxation or lateral instability of the right knee, a separate rating under Diagnostic Code 5257 is not warranted prior to January 20, 2010.

In an effort to afford the Veteran the highest possible disability rating, the Board has considered his right knee disability under all potentially appropriate diagnostic codes. Schafrath, supra. The Veteran has never demonstrated or been diagnosed with ankylosis of the knee, impairment of the tibia and fibula, or genu recurvatum (hyperextended knee).  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, and 5263 are not for application. 

In sum, ratings higher than 10 percent are not warranted for limitation of flexion or instability prior to January 20, 2010; a 20 percent rating is warranted under Diagnostic Code 5258 prior to January 20, 2010; and no other rating is appropriate for the right knee during that time period.

From January 20, 2010

The RO has assigned a 30 percent rating for the Veteran's residuals of right knee total replacement from March 1, 2011, following the expiration of the 100 percent rating for one year following the surgery.  

The Board notes that the findings on the VA examination in January 2012 show that a 60 percent rating is warranted as the Veteran's total knee replacement had residuals of severe painful motion or weakness.  The examination findings reflect the state of the Veteran's right knee since the knee replacement surgery.  Therefore, based on the criteria for Diagnostic Code 5055, an evaluation of 60 percent is warranted from March 1, 2011. 

Diagnostic Code 5055 also provides for ratings if appropriate under diagnostic codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula) by analogy.  However, a rating higher than 60 percent is not available under any of these diagnostic codes. 

Thus, the Board finds that the Veteran's symptoms of status-post total right knee replacement meet the criteria for a 60 percent evaluation from March 1, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) (2015) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

The Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  The Veteran's service-connected right and left knee disabilities have been manifested by pain, limitation of motion, and symptoms associated with knee replacement surgery.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260, 5055.  Additional functional effects of pain are specifically contemplated by the rating schedule, including the assigned evaluations under 38 C.F.R. §§ 4.40 and 4.59.  See 38 C.F.R. § 4.10 ("The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.")  Therefore, the Board finds that the Veteran's disability picture is adequately contemplated by the schedular rating criteria.  In summary, the schedular criteria for the left and right knee contemplate the manifestations of Veteran's disability and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1). 

Left Ankle

Service connection for sprain with traumatic arthritis of the left ankle was granted in a July 1986 rating decision.  A noncompensable rating was assigned.  A July 1996 rating decision increased the rating to 10 percent from March 1995.  A July 1998 rating decision established an effective date of January 1982 for the 10 percent rating, and assigned a 20 percent rating from June 1995.  The Veteran filed his current claim for an increased rating in April 1995.

Under Diagnostic Code 5271, a 10 percent evaluation is for assignment for moderate limitation of ankle motion and a maximum 20 percent evaluation for marked limitation of ankle motion.  See 38 C.F.R. § 4.71, Diagnostic Code 5271.

The words "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II.   

A February 2004 VA examination noted dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  There was pain, weakness, and fatigue of the left ankle with motion, but no incoordination.

On VA examination in November 2005, the Veteran reported left ankle pain, stiffness, and weakness, and limitations with walking, standing, climbing, kneeling, and lifting.  There were no symptoms of deformity, giving way, or instability of the left ankle.  On examination, left ankle motion was noted as dorsiflexion from zero to 10 degrees, with pain throughout; and plantar flexion from zero to 10 degrees, with pain throughout.  There was no additional limitation of motion with repetitive use.  X-rays showed degenerative osteoarthritis.  There was evidence of subchondral cystic bone erosions, and bony spurs in the malleoli, talus, and calcaneum.  

On VA examination in January 2012, the Veteran reported left ankle pain, stiffness, and limited motion.  On examination, left ankle motion was noted as dorsiflexion to 5 degrees and plantar flexion to 15 degrees.  Pain was noted at the limits of these motions.  On repetitive use testing, plantar flexion and dorsiflexion were to 5 degrees.  The examiner noted functional loss in the form of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was pain on palpation of the joints/soft tissues.  Left ankle strength was 4/5 on plantar flexion and dorsiflexion.  There was no laxity or ankylosis of the left ankle.  

The Board finds that the Veteran's left ankle disability has been manifested by marked limitation of motion throughout the appeals period.  This is the basis for the 20 percent rating assigned under Diagnostic Code 5271.

The Veteran is not entitled to a rating in excess of 20 percent.  It is noted that a 20 percent disability evaluation is the maximum rating possible under Diagnostic Code 5271, the diagnostic code under which the Veteran is currently rated.  There are also no other diagnostic codes which would provide higher or separate ratings for the Veteran's left ankle disability.  He is not entitled to higher evaluations of 30 and 40 percent under Diagnostic Code 5270 for ankylosis as there is no evidence of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  There also is no evidence of a malunion to the os calcis or astralgus, so as to warrant a higher or separate evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5273 or 5274, respectively.  

At no time during the periods under review have the criteria for a disability evaluation in excess of 20 percent for a left ankle disability been met.  

The evidence shows that the Veteran's service-connected left ankle disability results in symptoms of pain, stiffness, and limited motion which have an effect on physical activity such as standing, walking, lifting, and carrying.  The Board finds that the rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected left ankle disability is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).


ORDER

New and material evidence has not been received to reopen a claim for service connection for hypertension.

A rating in excess of 10 percent prior to January 21, 2009 for left knee disability is denied.

A rating in excess of 60 percent from March 1, 2010, for left knee disability is denied.

A rating in excess of 10 percent prior to January 20, 2010 for right knee disability based on limitation of motion is denied.

A separate 20 percent rating prior to January 20, 2010 for right knee meniscal tear is granted, subject to the law and regulations governing payment of monetary benefits.

A rating of 60 percent from March 1, 2011, for right knee disability, is granted, subject to the law and regulations governing payment of monetary benefits.

A rating in excess of 20 percent for a left ankle disability is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


